Citation Nr: 1544671	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  15-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 

INTRODUCTION
 
The Veteran served on active duty from January 1943 to September 1945.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDING OF FACT
 
Tinnitus was not manifest during active service and was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.
 
 
CONCLUSION OF LAW
 
Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA) 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  In August 2013, VA advised the Veteran of the information and evidence needed to substantiate the claim.  At that time, he certified that he received notice as to the evidence necessary to substantiate a claim for veteran's disability compensation and related compensation benefits.  
 
VA has also satisfied its duty to assist.  The claims folder contains a VA examination and personnel records.  The Board notes that the Veteran's service records have been deemed fire damaged.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the fire damaged records, the analysis below has been undertaken with this heightened duty in mind.  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2015).
 
Analysis 
 
The Veteran appeals the denial of entitlement to service connection for tinnitus.  He claims that his military occupational specialty was that of an airplane armorer and that his tinnitus is due to exposure to hazardous noise in service.  The Veteran's DD 214 shows that he performed extensive combat service in the European Theater.  VA concedes that he was exposed to hazardous noise during service.  
 
Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
 
Certain chronic diseases, such as tinnitus, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
After reviewing the entire record, the Board finds the evidence preponderates against the claim for entitlement to service connection for tinnitus.  To that end, in his August 2013 claim for compensation, the Veteran reported an onset of tinnitus since service.  The Board notes that Veteran separated from active duty in 1945.  Complaints of tinnitus, however, are not objectively shown in the record until 2013/2014 more than 65 years after separation from active duty.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Tinnitus is also not clinically shown to have been compensably disabling within a year from separation from active duty.
 
During the May 2015 VA examination, the Veteran reported intermittent tinnitus in both ears which he noticed for approximately 10 years.  It was noted during the examination that he was exposed to engine noise during service.  Prior to enlistment he worked in a warehouse filling orders and after service he worked at the counter for an electrical company for four years, as a driver for 15 years and for an uniform company for 21 years.  After review of the record and examining the appellant the VA examiner opined that tinnitus was less likely than not, i.e., there was less than a 50 percent probability, caused by or a result of military noise exposure.  The VA examiner stated the Veteran claims he has only noticed his tinnitus for the past 10 years and that this is too far long removed from service to be related (59 years post separation).  The examiner also noted that the Veteran did not relate his tinnitus to anything specific in the military.  There is no medical evidence which offers a contrary opinion.
 
The Board acknowledges that the May 2015 VA examiner found that the Veteran's bilateral hearing loss was at least as likely as not, that is there was a 50 percent probability or greater, that hearing loss was  caused by or a result of an event in military service.  The VA examiner, however, opined that the tinnitus was less likely than not (less than 50 percent probability) a symptom associated with the hearing loss.  He reasoned that tinnitus and hearing loss can occur separately.  Although they commonly are present together they are not necessarily mutually occurring and have varying causes.  Hearing loss does not cause tinnitus or vice versa the examiner stated.
 
The VA medical opinion is persuasive and warrants being assigned greater probative weight than the lay statements of record.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue.  In addition, the VA examiner addressed the Veteran's contentions and based her opinion following a review of the claims folder as well as a complete physical examination.  The opinion is well reasoned and is afforded greater probative weight than the assertions of the Veteran presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).
 
The Veteran is competent to report ringing in the ears, and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's military occupational specialty while on active duty was that of an airplane armorer and that he claims that his tinnitus is due to hazardous noise exposure during service.  The evidence, however, shows that the Veteran has been an inconsistent historian.  In this regard, in the August 2013 claim for compensation, the Veteran reported that tinnitus started in service.  During the May 2015 VA examination, however, he reported an onset of 10 years prior, i.e. 2005 about 60 years post service.  The Veteran's statements to include histories given for examination purposes are clearly inconsistent.  To the extent that the Veteran's representative argues that it is plausible that the appellant's inconsistent statements are due to his misunderstanding of the question asked or maybe he was reporting some additional ear symptoms, the Board notes that it can only adjudicate the claim based on the evidence of record and cannot speculate as to the reasons for the Veteran's inconsistent statements.  Finally, the Board finds that the Veteran's statements to the examiner are more probative than statements made to VA in pursuit of a monetary benefit.  Cf. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.); Federal Rule of Evidence 803(4).  

In sum, the most probative evidence of record preponderates against finding that the Veteran's tinnitus is related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
 
 
ORDER
 
Entitlement to service connection for tinnitus is denied.  
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


